DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/353,880 filed on 06/22/2021.

Information Disclosure Statement
The information disclosure statements filed 06/22/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 08/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,083,083 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative David Hoang on 08/23/2022.
Independent claims 1 and 4 are amended to include the limitations “the flexible substrate includes a first rigid portion, a second rigid portion, and a flexible portion located between the first rigid portion and the second rigid portion” and “at least two of the plurality of coil portions include a first coil portion and a second coil portion located in the first rigid portion of the flexible substrate”. 
See below.

Proposed Examiner’s Amendments for Application 17/353,880
Claim 1 (amended): An inductor bridge comprising:
a flexible substrate; and
a coil defined by a conductor pattern provided on or in the flexible substrate; wherein
the flexible substrate includes a first rigid portion, a second rigid portion, and a flexible portion located between the first rigid portion and the second rigid portion;
the inductor bridge connects a plurality of circuit portions;
the coil includes a plurality of coil portions located at different positions in plan view;
the inductor bridge includes a bending portion adjacent to the plurality of coil portions on one side of the plurality of coil portions;
at least two of the plurality of coil portions include a first coil portion and a second coil portion located in the first rigid portion of the flexible substrate;
the second coil portion is located nearer to the one side of the plurality of coil portions than the first coil portion; and
an inductance of the second coil portion is substantially equal to or less than an inductance of the first coil portion.

Claim 4 (amended): An electronic device comprising:
an inductor bridge;
a first circuit portion; and
a second circuit portion; wherein
the first circuit portion and the second circuit portion are connected via the inductor bridge;
the inductor bridge includes a flexible substrate and a coil defined by a conductor pattern provided on or in the flexible substrate;
the flexible substrate includes a first rigid portion, a second rigid portion, and a flexible portion located between the first rigid portion and the second rigid portion;
the coil includes a plurality of coil portions located at different positions in plan view;
the inductor bridge includes a bending portion adjacent to the plurality of coil portions on one side of the plurality of coil portions;
at least two of the plurality of coil portions include a first coil portion and a second coil portion located in the first rigid portion of the flexible substrate;
the second coil portion is located nearer to the one side of the plurality of coil portions than the first coil portion; and
an inductance of the second coil portion is substantially equal to or less than an inductance of the first coil portion.

Allowable Subject Matter
Claims 1-6 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An inductor bridge comprising: a flexible substrate; and
a coil defined by a conductor pattern provided on or in the flexible substrate; wherein the flexible substrate includes a first rigid portion, a second rigid portion, and a flexible portion located between the first rigid portion and the second rigid portion; the inductor bridge connects a plurality of circuit portions; the coil includes a plurality of coil portions located at different positions in plan view; the inductor bridge includes a bending portion adjacent to the plurality of coil portions on one side of the plurality of coil portions; at least two of the plurality of coil portions include a first coil portion and a second coil portion located in the first rigid portion of the flexible substrate; the second coil portion is located nearer to the one side of the plurality of coil portions than the first coil portion; and an inductance of the second coil portion is substantially equal to or less than an inductance of the first coil portion.
          Therefore, claim 1 and its dependent claims 2, 3 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 4 with the allowable feature being; An electronic device comprising: an inductor bridge; a first circuit portion; and a second circuit portion; wherein the first circuit portion and the second circuit portion are connected via the inductor bridge; the inductor bridge includes a flexible substrate and a coil defined by a conductor pattern provided on or in the flexible substrate; the flexible substrate includes a first rigid portion, a second rigid portion, and a flexible portion located between the first rigid portion and the second rigid portion; the coil includes a plurality of coil portions located at different positions in plan view; the inductor bridge includes a bending portion adjacent to the plurality of coil portions on one side of the plurality of coil portions; at least two of the plurality of coil portions include a first coil portion and a second coil portion located in the first rigid portion of the flexible substrate; the second coil portion is located nearer to the one side of the plurality of coil portions than the first coil portion; and an inductance of the second coil portion is substantially equal to or less than an inductance of the first coil portion.
          Therefore, claim 4 and its dependent claims 5, 6 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847